Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Gary L. Hammonds, Appellant                          Appeal from the 115th District Court of
                                                     Upshur County, Texas (Tr. Ct. No. 15,374).
No. 06-13-00011-CR          v.                       Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
State of Texas, Appellee                             Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Gary L. Hammonds, pay all costs of this appeal.


                                                     RENDERED MARCH 1, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk